Citation Nr: 1315179	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  05-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to December 1979.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a higher rating for a service-connected left knee disability.  Thereafter, the case was remanded by the Board to the RO for additional development in November 2006, August 2009, and October 2010.  

In the August 2009 remand, the Board specifically directed the RO to adjudicate the issue of a total disability rating for compensation based on individual unemployability, as it was considered part of the claim for an increased rating for the left knee disability.  The RO subsequently denied a total disability rating for compensation in a May 2010 adjudication.  During the pendency of the appeal, the Veteran's claims file was transferred to the Atlanta RO, which has jurisdiction of the claim.  

The Veteran has appeared at a videoconference hearing before the undersigned in January 2007, and a transcript of that hearing has been associated with the claims file.  

In a February 2012 decision, the Board denied a higher rating for the Veteran's service-connected left knee disability, and also denied a total disability rating for compensation based on individual unemployability.  The Veteran appealed the Board's decision in part, that is, only as to the denial of a total disability for compensation, to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision insofar as the total disability rating for compensation claim is concerned, and remand the case to the Board.  The Court in August 2012 granted the Joint Motion and dismissed the claim for a higher rating for the left knee disability.  

The issue of a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(b) is REMANDED to the RO.


FINDING OF FACT

The Veteran's sole service-connected disability is status post lateral meniscectomy and total arthroplasty of the left knee with degenerative joint disease, currently rated as 30 percent disabling, which does not meet the minimum schedular percentage standards for a total disability compensation rating based on individual unemployability due to service-connected disability.


CONCLUSION OF LAW

The schedular criteria for a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

However, in regard to a claim for a total disability rating for compensation based on individual unemployability due to service-connected disability under 38 C.F.R. § 4.16(a), where the initial question to be determined is whether or not the Veteran's service-connected disabilities meet the minimum schedular percentage standards, the provisions of the VCAA have no effect on an appeal.  As here, it is the law, and not the underlying facts or development of the facts, that is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case.  As indicated in the August 2012 Joint Motion for Partial Remand of the parties, the Veteran was not pursuing an appeal for an increase in the staged ratings assigned for his sole service-connected disability of the left knee.  Therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").  

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Facts and Analysis

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran has a single service-connected disability, namely, status post lateral meniscectomy and total arthroplasty of the left knee with degenerative joint disease, which is 30 percent disabling.  Thus, the combined rating is 30 percent, and the record shows that, except for the assignment of temporary total (convalescence) ratings for the left knee disability for the periods from December 14, 1999 through February 2000, and from February 1, 2005 through March 2006, the Veteran's schedular rating for the left knee disability has been no higher than 30 percent.  

As is shown, the Veteran's rating of 30 percent does not meet the threshold minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a).  That is, there is not a single service-connected disability ratable at 60 percent or more, and there is not, as a result of two or more disabilities where at least one disability is ratable at 40 percent or more, sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 


ORDER

A schedular total disability rating for compensation based on individual unemployability due to service-connected disability is denied.


REMAND

Where, as here, the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

In the Joint Motion for Partial Remand, dated in August 2012, the parties noted that the Board in its February 2012 decision did not address whether the Veteran could "secure and follow" sedentary employment despite his left knee disability.  A VA examiner in April 2010 had described limitations caused by the Veteran's sole service-connected disability of the left knee, but she did not specifically opine as to whether such limitations in and of themselves precluded employment, even sedentary employment.  Obtaining a medical opinion to address this issue is necessary.

Further, the parties in the Joint Motion found that the Board in its February 2012 decision did not address whether the Veteran's educational background, training, and occupational experience would allow him to secure and follow sedentary employment, given the restrictions of his left knee disability.  As argued by the Veteran's representative in a March 2013 statement, a remand is needed in order to obtain an opinion regarding the Veteran's employability in light of his educational and occupational history.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion, with examination only if deemed necessary by the opinion provider, to determine whether the left knee impairment, in and of itself, precludes "substantially gainful" employment, to include sedentary employment.  The claims folder must be forwarded to the opinion provider for review.  In particular, the opinion provider should (a) comment generally on the functional and industrial impairment caused by the service-connected left knee disability, and (b) indicate whether, without consideration of the Veteran's age and any nonservice-connected disabilities, the service-connected left knee disability results in his unemployability, and in particular, whether the Veteran could secure and follow sedentary employment.  

In furnishing an opinion, the opinion provider should consider, and comment as necessary upon, the following evidence:  statements and testimony of the Veteran to the effect that he is unable to work as a result of his service-connected left knee disability; statements from his former employer, indicating that the Veteran's knee pain "impaired him from being effective in his job role" as a custodian and deliveryman in the school system where he served, and that the Veteran had resigned due to his knee impairment; records from the Social Security Administration, showing that the Veteran was granted disability benefits in June 2005, based in part on knee disability; and clinical findings as to the Veteran's left knee restrictions provided by a VA examiner in April 2010.  

The opinion provider is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

2.  After completion of the above, determine whether a total disability rating for compensation based on individual unemployability may be awarded; if not, refer the claim for individual unemployability benefits to VA's Director of Compensation and Pension Service for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

3.  After completion of the above, adjudicate the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M.C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


